UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5258


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES RAY DEESE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:10-cr-00064-F-1)


Submitted:   November 10, 2011            Decided:   December 5, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Thomas B. Murphy, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Ray Deese pled guilty to possessing firearms

and ammunition as a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1)        (2006),     and   possessing     with        intent    to    distribute

more than five grams of cocaine base and a quantity of cocaine

powder, in violation of 21 U.S.C. § 841(a)(1) (2006).                            Deese was

sentenced to 293 months’ imprisonment.                        In this appeal, Deese

argues his sentence is unreasonable.                We affirm.

              We   review      sentences    for    reasonableness,             applying    an

abuse-of-discretion standard.               Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Diosdado-Star, 630 F.3d 359, 363

(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011).                              This review

requires consideration of both the procedural and substantive

reasonableness        of   a    sentence.         Gall,    552     U.S.    at     51.      In

determining procedural reasonableness, we consider whether the

district      court    properly      calculated         the     defendant’s       advisory

Guidelines     range,       considered      the    18     U.S.C.    § 3553(a)       (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                       Gall, 552 U.S. at

51.    “Regardless of whether the district court imposes an above,

below,   or    within-Guidelines           sentence,       it    must     place    on     the

record   an    individualized         assessment        based     on     the    particular

facts of the case before it.”               United States v. Carter, 564 F.3d

325,   330    (4th Cir. 2009)         (internal      quotation         marks     omitted).

                                            2
Once we confirm that a sentence is procedurally reasonable, we

can   consider     the     substantive          reasonableness             of     the    sentence,

“tak[ing]       into    account     the        totality         of    the       circumstances.”

Gall, 552 U.S. at 51.

            Deese        argues     that        the       district         court        imposed    a

procedurally unreasonable sentence because it did not address

his argument for a sentence at the bottom of the Guidelines

range.      We    have    reviewed        the    sentencing           transcript         with     the

above standards in mind and conclude that the district court

adequately       responded         to      Deese’s          arguments,            provided         an

individualized         assessment,      and      explained           the    sentence         imposed

with sufficient detail to allow for meaningful appellate review.

See Rita v. United States, 551 U.S. 338, 356-59 (2009).                                        Thus,

Deese is not entitled to relief on this claim.

            Deese        also     contends          his    sentence          is    unreasonable

because    the    district        court      classified         him    as       both     a   career

offender and an armed career criminal and then also upwardly

departed     under       U.S.     Sentencing           Guidelines            Manual       (“USSG”)

§ 4A1.3(a)       (2010),     based      on      the       underrepresentation                of   his

criminal     history.           When    reviewing           a    departure,           this     court

considers “whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with

respect    to    the     extent    of     the    divergence           from      the     sentencing

range.”          United     States        v.        McNeill,         598     F.3d       161,      166

                                                3
(4th Cir. 2010)        (internal         quotation       marks     omitted),         aff’d    on

other grounds, 131 S. Ct. 2218 (2011).                           Upward departures from

the   highest     criminal        history       category,        VI,    are       specifically

contemplated by the Guidelines.                      USSG § 4A1.3(a)(4)(B) & cmt.

n.2(B).      Furthermore,          an     upward       departure       pursuant       to    USSG

§ 4A1.3,    p.s.,      will       be    appropriate        in    some       cases    when    the

defendant is sentenced as an armed career criminal.                                   See USSG

§ 4B1.4    cmt.    background;           see    also    McNeill,        598    F.3d    at    166

(rejecting argument that upward departure is contemplated only

where armed career criminals have criminal history category of

IV or V).

            We     conclude        that    the      district      court’s         decision    to

depart upwardly was reasonable.                      Deese’s criminal history was

extensive,       exceeding        the      criteria        for    a     criminal       history

category    of    VI   by     a   factor       of   two,    and       the    district      court

properly     applied        the         incremental        approach         set     forth     in

§ 4A1.3(a)(4)(B).           Giving due deference to the district court’s

decision that the record on a whole justified the extent of the

deviation, we conclude that the extent of the departure is a

reasonable        exercise         of     the       district       court’s          sentencing

discretion.       See Gall, 552 U.S. at 51; Diosdado-Star, 630 F.3d

at 366-67.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

                                                4
legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5